ORDER
The Advisory Committee on Judicial Conduct having filed with the Court pursuant to Rule 2:15-15(a), a presentment recommending that RICHARD OBUCH, a Judge of the Municipal Court of the City of Elizabeth, be publicly reprimanded for violating Canon 1 (a judge should personally observe high standards of conduct so the integrity and independence of the judiciary may be preserved) and Canon 2A (a judge should act at all times in a manner that promotes public confidence in the integrity and impartiality of the judiciary) of the Code of Judicial Conduct, and Rule 1:15 — 1(b) (a municipal court judge shall not act as attorney for the municipality or any of the municipalities served by that court or as attorney for any agency or officer thereof);
And respondent, through counsel, having accepted the findings and recommendation for discipline of the Advisory Committee on Judicial Conduct and having waived his right to the issuance of an Order to Show Cause and a hearing before the Supreme Court;
And good cause appearing;
It is ORDERED that the findings and recommendation of the Advisory Committee on Judicial Conduct are adopted and RICHARD OBUCH, a Judge of the Municipal Court of the City of Elizabeth, is hereby publicly reprimanded.